UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1610



DEBORAH PRUITT,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-98-323)


Submitted:   October 14, 1999             Decided:   October 26, 1999


Before WIDENER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean Patrick Kavanagh, JENKINS, BLOCK & ASSOCIATES, P.C., Richmond,
Virginia, for Appellant. James A. Winn, Regional Chief Counsel,
Patricia M. Smith, Deputy Chief Counsel, Kenneth DiVito, Assistant
Regional Counsel, Office of the General Counsel, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania; Helen F. Fahey, United
States Attorney, Joan E. Evans, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Deborah Pruitt appeals the district court's order adopting the

recommendation of the magistrate judge and affirming the Commis-

sioner's denial of her disability insurance benefits.   We have re-

viewed the briefs and the administrative record, and find that

substantial evidence supports the Administrative Law Judge's deci-

sion denying benefits.   Accordingly, we affirm on the reasoning of

the district court.   Pruitt v. Apfel, Commissioner, No. CA-98-323

(E.D. Va. Mar. 23, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2